IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Geraldine Lynn Campanicki,                   :
                      Petitioner             :
                                             :
                 v.                          :
                                             :
Unemployment Compensation                    :
Board of Review,                             :   No. 897 C.D. 2016
                    Respondent               :   Submitted: November 10, 2016


BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                      FILED: February 14, 2017

                 Geraldine Lynn Campanicki (Claimant) petitions this Court, pro se, for
review of the Unemployment Compensation (UC) Board of Review’s (UCBR) May
18, 2016 order affirming the Referee’s decision denying Claimant UC benefits under
Section 402(b) of the UC Law (Law).1 The sole issue before the Court is whether the
UCBR erred by determining that Claimant did not have a necessitous and compelling
reason for leaving her job. After review, we affirm.
                 Claimant was employed as a part-time, rural associate for the United
States Postal Service (Employer) from October 6, 2015 to November 19, 2015. After
periods of paid training, Claimant was to work only one day a week unless other
work became available at the post office for which she was hired or in the
surrounding area, with Claimant having the option of taking other work outside of the
area.       Part of Claimant’s off-site job instruction involved safe driving training.


        1
         Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b) (relating to voluntary separation without cause of a necessitous and compelling nature).
Claimant elected to buy a right-hand driving vehicle, specifically a jeep, and thus was
trained in that vehicle. Claimant was given the opportunity to be trained on other
postal-type vehicles with right-hand drive, which would have increased her work
opportunities at other area post offices, but Claimant rejected the offer for this
additional training.
                  Before Claimant applied for work with Employer, Claimant’s husband
had been ill and was unable to work, so Claimant worked full-time to receive
benefits.        When Claimant’s husband returned to work with benefits, Claimant
resigned from her former employment and began the postal service job with the
express purpose of doing what she wanted to do, and with the hope of bettering
herself so she could have a job with benefits when her husband retired. However, on
Claimant’s first actual work day with Employer, Claimant’s husband appeared to
have a recurrence of his illness and was in need of possible surgery. By Claimant’s
fourth        work     day,     Claimant     informed      Employer’s       information        systems
manager/postmaster James L. Briel, II (Briel) of a doctor’s appointment for her
husband relative to the illness, and notified him that she was going to resign. Briel
persuaded Claimant to think the matter over, at least until after the scheduled doctor’s
visit.
                  On November 21, 2015, Claimant voluntarily quit work with Employer.
According to her written resignation, Claimant quit because of her husband’s health
condition and the need to work full-time to have benefits. Claimant tried to return to
work with her former employer, since it had a right to return within 30 days, but she
missed the 30-day window.2 Claimant did not have any other work offers at the time
she resigned from her employment with Employer.




         2
             Claimant thought the deadline was 30 working days, but it was 30 calendar days.
                                                    2
              Claimant applied for UC benefits. On March 17, 2016, the Scranton UC
Service Center determined that Claimant was ineligible for UC benefits under Section
402(b) of the Law. Claimant appealed and a Referee hearing was held. On April 18,
2016, the Referee affirmed the UC Service Center’s determination.                        Claimant
appealed to the UCBR. On May 18, 2016, the UCBR adopted the Referee’s findings
and conclusions, and affirmed the Referee’s decision. Claimant appealed to this
Court.3
              Initially, this Court has explained:

              Whether a claimant had cause of a necessitous and
              compelling nature for leaving work is a question of law
              subject to this Court’s review. A claimant who voluntarily
              quits his employment bears the burden of proving that
              necessitous and compelling reasons motivated that decision.
              In order to establish cause of a necessitous and compelling
              nature, a claimant must establish that (1) circumstances
              existed that produced real and substantial pressure to
              terminate employment, (2) like circumstances would
              compel a reasonable person to act in the same manner, (3)
              the claimant acted with ordinary common sense, and (4) the
              claimant made a reasonable effort to preserve her
              employment.

Middletown Twp. v. Unemployment Comp. Bd. of Review, 40 A.3d 217, 227-28 (Pa.
Cmwlth. 2012) (citations omitted).
              Claimant argues that she had a necessitous and compelling reason for
leaving her job because she “[n]eeded to seek full[-]time employment . . . so [she
could] have benefits and a job when [her] husband retires.” Claimant Br. at 8.
Specifically, Claimant contends she was lied to when she was hired, i.e., she was told


       3
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).


                                                 3
that there was a future if she stayed, that her jeep was adequate, and that she could
stay in the area.
             Notwithstanding whether Employer made promises to Claimant,
according to Claimant’s written resignation, “the reason I’m leaving is due to
husband’s health condition. Need to work full-time and have benefits.” Notes of
Testimony, April 14, 2016 (N.T.) at 28; see also N.T. Ex. E-2.

             Cause of a necessitous and compelling nature may arise
             from domestic circumstances and need not be connected
             with or arise out of the claimant’s employment. Family
             obligations . . . can constitute a necessitous and compelling
             reason to leave one’s employment. However, a claimant
             voluntarily terminating employment for family
             obligations must establish that the action was reasonable
             and undertaken in good faith. The actual reasons may
             not be purely personal.

Green v. Unemployment Comp. Bd. of Review, 529 A.2d 597, 598-99 (Pa. Cmwlth.
1987) (citations omitted; emphasis added). Here, Claimant testified that when she
accepted the job with Employer, her husband had benefits and would not be retiring
for another three years. See N.T. at 4. At the time Claimant quit, she did not know
whether her husband needed surgery, or how soon, if at all, she would need benefits.
Indeed, Claimant testified that she went with her husband to the doctor and

            [t]he doctor told him and he said to my husband, he said
            looking at this, [] he said you’re probably going to need
            surgery. He said but I want to give you three to four weeks
            he said and then do another MRI and we’ll see what we can
            do from there because maybe we could just inject it.
N.T. at 26. Notwithstanding, Claimant quit the next day
             [b]ecause I knew right there with all the information I
             gathered in four days working there, that there was not
             going to be work there for me. . . . Everything I was told
             was a lie. [Briel] purgered [sic] himself. He really [sic]
             unlawful use of authority is what he used on me.


                                          4
N.T. at 27. Consequently, Claimant’s reasons for quitting were “purely personal[.]”
Green, 529 A.2d at 599. She did not establish that her leaving “was reasonable and
undertaken in good faith.”     Id.   Thus, we conclude that Claimant’s voluntary
resignation did not constitute “a necessitous and compelling reason to leave [her]
employment.” Id.
            With respect to Claimant’s assertion that Briel lied to her, Claimant
testified on cross-examination that she “knew it wasn’t a permanent position[;]” she
“knew it was a part-time job[;]” and, she “knew it was non-career” before she
accepted the job offer. N.T. at 33, 36. Essentially, Claimant was not happy with her
working conditions because the job was not what she was allegedly promised.
However, Pennsylvania law is clear that “[m]ere dissatisfaction with one’s working
conditions does not constitute cause of a necessitous and compelling nature for
terminating one’s employment.”       Brunswick Hotel & Conference Ctr., LLC v.
Unemployment Comp. Bd. of Review, 906 A.2d 657, 660 (Pa. Cmwlth. 2006).
            Moreover, Briel testified that Claimant did have the potential to get
benefits after one year with Employer, that Claimant’s jeep was adequate for the
route she applied for, and that Claimant was only given the option to train on other
vehicles so that she could work in other areas if she so chose. See N.T. at 47-48, 55,
59-61.

            In the instant case, the Referee [did] not find [C]laimant’s
            testimony to be credible. The Referee [did] find the
            testimony of [Briel] to be credible.
            Based upon the credible evidence in the record before him,
            the Referee cannot conclude that [C]laimant in the instant
            case can be deemed to have voluntarily left work with
            [E]mployer due to any cause of a necessitous and
            compelling nature, so that [C]laimant is ineligible [for UC
            benefits] under Section 402(b) of the Law.

Referee Dec. at 2-3.

                                          5
            The law is well-established that

            [a]ll credibility determinations are made by the [UCBR].
            The weight given the evidence is within the discretion of
            the factfinder. The [UCBR] is the ultimate factfinder. The
            [UCBR] determined that Claimant voluntarily left h[er]
            employment [without a necessitous and compelling reason].
            A review of the record reveals that the [UCBR’s] findings
            were supported by substantial evidence.

Spadaro v. Unemployment Comp. Bd. of Review, 850 A.2d 855, 860 (Pa.
Cmwlth. 2004) (citations omitted). Thus, we hold that Claimant is not eligible for
UC benefits under Section 402(b) of the Law.
            For all of the above reasons, the UCBR’s order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge




                                         6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Geraldine Lynn Campanicki,            :
                      Petitioner      :
                                      :
           v.                         :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 897 C.D. 2016
                    Respondent        :


                                   ORDER


           AND NOW, this 14th day of February, 2017, the Unemployment
Compensation Board of Review’s May 18, 2016 order is affirmed.


                                   ___________________________
                                   ANNE E. COVEY, Judge